I dissent from the order denying the petition for a hearing in Bank. In my opinion the evidence totally fails to show any such unsoundness of mind as would operate upon the testamentary capacity of the decedent. There was evidence of many eccentricities and peculiarities, including sudden outbursts of temper, but there was not one word of testimony indicating that up to the time of his last illness William Jones was not able to attend to all of his business matters in a normal way. There was no direct evidence contradicting the witnesses to the will and the statements of the attending physician and the nurse that at the time of the making of his will he was of sound and disposing mind. Nor was there anything related in the testimony regarding his condition in the hospital or before he went there which would show that condition of general insanity which must have or evenmight have deprived him of the power of making a valid will. The decision in this case virtually overrules such cases as In reRedfield, 116 Cal. 641, [48 P. 794], and In re Wilson, 117 Cal. 264, [49 P. 172, 711], which hold that the evidence necessary to overthrow, on the ground of mental unsoundness, a will solemnly executed shall disclose such mental obliquity as must have operated upon the testamentary act itself.
I am also unable to agree with the opinion of Mr. Justice Shaw that the child of William Jones was adopted in contemplation of the provisions of section 230 of the Civil Code. Even if a man living alone in a permanent abode has a "family" sufficient for the purposes of the statute, the facts of this case absolutely fail, in my opinion, to show that William Jones received his illegitimate son into such family for the purposes of adoption or in any manner to bring the boy's visit within the purview of the statute. The child accompanied its mother and her husband and a younger child born to her after her marriage to Baker on a visit of two months to the home of Jones. At that time and at all times the boy was a member of his mother's family. True, it was stated by her that the child occupied a bed with Jones during the time they were the latter's guests, but the purpose of the visit was not to receive the child into the family of Jones, but to give him the benefit of the climate, and when his health improved the visit was terminated on the mother's suggestion. *Page 120 
The receiving of a child into a family must be such a reception as would be accorded a legitimate child, because the statute provides that in addition to such "receiving" the father mustotherwise treat the child "as if it were a legitimate child." Was there anything in the brief visit to the Jones Ranch by Mrs. Baker and her family different from a trip to a health resort which they might have taken at the invitation of Jones? If there was I fail to see it. The reception of the child as a visitor with his mother and her husband and her baby was, it seems to me, just the reverse of treating the boy as a legitimate child. The presence of the other members of the Baker family could indicate nothing more forcibly, I think, than the recognition by Jones and by them of the transient character of the sojourn. Naturally, if he intended to take the boy into his family and to treat him "as if he were a legitimate child," Jones would not wish to be perpetually burdened with Mrs. Baker's other family. In the opinion the Estate of Gird, 157 Cal. 538, [137 Am. St. Rep. 131,108 P. 499], is cited in support of the views expressed, but in that case the children were born and reared on the Gird property and grew up under the exact conditions which would have surrounded legitimate progeny. They were not mere visitors who came and went with the mother. It seems to me that the department opinion flies in the face of the statute. If, after the brief visit of the Baker family to his ranch, Jones had sought to obtain custody of the child on the ground that he had adopted his illegitimate offspring with the mother's consent, under the provisions of section 230 of the Civil Code, would any court have deprived the mother of her son if she had contested the application? I think not. Yet we must maintain that view in order to support the holding that a proceeding so solemn and important as adoption was intended and accomplished by Jones. In any view of the questions involved I think they are sufficiently important to merit examination by the whole court. *Page 121